IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 00-10486
                             Summary Calendar



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

versus


BRENSON STOVALL,

                                                    Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                           (4:99-CR-175-1-P)
                         --------------------
                             March 26, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Brenson Stovall was convicted of four

counts of robbery under 18 U.S.C. § 1951(a) & (b), four counts of

using and carrying a firearm during the robberies, and four counts

of brandishing a firearm during the robberies. Stovall argues that

(1) his post-arrest statements to a federal agent were involuntary

in violation of Miranda v. Arizona, 384 U.S. 436 (1966), (2) the

government     failed   to   prove   jurisdiction   and   venue,   (3)   the

government failed to prove the losses associated with the robberies


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
as alleged in the indictment, and (4) the verdict of not guilty for

one of the robbery counts was inconsistent with the guilty verdict

on the other counts.

     None of Stovall’s arguments have merit.    Stovall voluntarily

and knowingly waived his rights before talking to federal agents.

See Colorado v. Spring, 479 U.S. 564, 577 (1987); Barnes v.

Johnson, 160 F.3d 218, 223 (5th Cir. 1998).    There was sufficient

evidence establishing venue and territorial jurisdiction.       See

United States v. White, 611 F.2d 531, 536 (5th Cir. 1980); United

States v. Turner, 586 F.2d 395, 397 (5th Cir. 1978).      There was

trial evidence proving the losses as alleged in the indictment.

The verdict was not inconsistent, and, even if it were, that would

not warrant reversal.   United States v. Straach, 987 F.2d 232, 240-

41 (5th Cir. 1993).

AFFIRMED.




                                 2